Per Curiam:
Melvin McCaslin appeals, following a jury trial, his convictions of voluntary manslaughter, § 565.023, and armed criminal action, § 571.015, for which he was sentenced as a persistent offender to concurrent terms of twenty and five years' imprisonment, respectively. McCaslin raises a single point on appeal. He argues that the trial court plainly erred in instructing the jury on voluntary manslaughter and armed criminal action and then accepting the jury's verdict with respect to the same charges because there was insufficient evidence that McCaslin acted with sudden passion arising from an adequate cause. Finding no error, plain or otherwise, we *274affirm McCaslin's convictions and sentences. Rule 30.25(b).